Earl Warren: Number 175, Elmer Samuel Chapman, Petitioner, versus United States. Mr. Elliott, you may proceed.
J. Sewell Elliott: Mr. Chief Justice, members of this Honorable Court. As you have noted from the record, this case is before this Court on a writ of certiorari to the Fifth Circuit informal pro press. I would like to comment before I begin my argument that there is a correction to the brief of petitioner on page 12. I think it's an obvious error with nevertheless I do want to point it out to the Court. In the second paragraph there, third line, "Any waste being committed therein, such could not be used." In other words, the word, "not" should be inserted between could be. Now, the petitioner in this case was convicted of violation of internal revenue laws relating to liquor. He made a timely motion to suppress certain evidence, but this motion was overruled. And in view of this ruling, the case is brought to this Court at this time.
Felix Frankfurter: At page 12 --
J. Sewell Elliott: That correction is on page 12 in the second paragraph, third line. First, I would like to briefly review the facts which I believe are pertinent to the Court at this time. In this particular case, a residential type house in a residential area and I might add that the -- the pictures of that house available to the Court as exhibits and it is obvious, looking at those pictures that this was a very definite substantial real -- piece of real estate in a residential type house in a residential area. Now, this house was searched by state officers without any warrant of any kind. They had no arrest warrant, they had no search warrant. At that time that the search was made, the house was leased out to the petitioner. The owner thought that the house was being occupied by this petitioner as a resident. The officers who entered knew this and they had no reason to believe that the house was not being occupied. The entry was made by boosting one of the officers up on the shoulders of another one and opening a closed bathroom window, pushing aside a shade and thereby entering the house. Before the entry, there was only one indication of any violation of any law within the house and that was that the odor of fermenting mash was smelled emanating from the house. Now, I might say that as I have mentioned, petitioner was the lessee, but he had not given permission for the entry. The entry was not made incident to any arrest. There was no reason to believe anyone within the house and there was in fact, no one in the house at that time. The entry was made solely for the purpose of gathering evidence and not for the purpose of making an arrest. There were no compelling circumstances such as to require the immediate action of entering the house before obtaining a warrant. At the time, there were two -- three men there, two officers. Both -- both of the officers armed with pistol and the owner of the house. There were other houses close by, one in particular, next door, that had a telephone in it.No effort whatsoever was made to obtain a warrant. This house could have been watched and should have been watched and the proper warrant obtained before this entry was made. The only other significant fact that I think the Government will cover quite thoroughly when they get to, is the fact that they feel or seem to feel or contend that the owner of this house being there and having reported the odor to the officers, thereby strip this petitioner of his constitutional rights under the Fourth Amendment. There is one other factor which is now, not too important or -- but I will mention it and that is that these state officers called in the federal officers immediately after their entry.
Earl Warren: We'll recess now Mr. --